Title: General Orders, 7 August 1780
From: Washington, George
To: 


					
						Head Quarters Clarkstown [N.Y.] Monday Augt 7. 1780
						
							Parole Saratoga 
							 Countersigns Soon: Try.Watchword Take Care!
						
					
					The Army will resume its March tomorrow morning, at three ô clock, in the same order as this day—The General will beat at two, the Assemble at half past two.
					Should the left Column arrive at the junction of the roads, about two miles on this side of Tappan before the right it will halt till the right passes and then fall into the rear ’till further orders.
					The General has observed that many arms have been damaged by the rain—He requests the attention of the officers to improve the Halt in putting them in order and in having the Ammunition carefully examined.
					
					An officer from each Division is to be sent back towards Kingsferry to collect the stragglers of their respective Divisions and bring them forward.
				